
	

116 SRES 228 IS: Supporting measures taken by the Government of Taiwan to deter, or if so compelled, defeat, aggression by the Government of the People’s Republic of China.
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 228
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2019
			Mr. Hawley (for himself, Mr. Cotton, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting measures taken by the Government of Taiwan to deter, or if so compelled, defeat,
			 aggression by the Government of the People’s Republic of China.
	
	
 Whereas the Government of the People's Republic of China has reaffirmed its intent to seize control of Taiwan, including by force;
 Whereas, on May 28, 2019, Taiwan conducted the annual Han Kuang Exercise, demonstrating the ability of Taiwanese forces to defend against invasion and other military threats;
 Whereas, in May 2019, United States and Taiwanese national security advisors met in Washington for the first time since Taiwan and the United States ended formal diplomatic ties in 1979;
 Whereas the Government of Taiwan has gone to great lengths to cooperate and build relations with the Government of the United States and other nations; and
 Whereas the United States and Taiwan have continued to strengthen their relationship, even as the Government of the People’s Republic of China has intensified its threats against the Government of Taiwan: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms and encourages strengthening of United States-Taiwanese relations;
 (2)condemns threats by the Government of the People’s Republic of China against the Government of Taiwan, including—
 (A)continued rhetoric that could insinuate an attack on the people or the Government of Taiwan;
 (B)military exercises demonstrating intent to invade or otherwise attack Taiwan; and (C)propaganda used by the Government of the People’s Republic of China;
 (3)applauds the Government of Taiwan’s adoption of the Overall Defense Concept; (4)urges the Government of Taiwan to continue development of a more lethal and resilient defensive posture in accordance with the new Overall Defense Concept; and
 (5)calls on the governments of all nations to support a strong, prosperous, and democratic Taiwan as part of a shared commitment to the security and stability of the Indo-Pacific region.
			
